

 
 

--------------------------------------------------------------------------------

 



STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
this 24th day of April, 2009 (the “Effective Date”) by and among Tree Top
Industries, Inc., a Nevada corporation (the “Company”), BioEnergy Applied
Technologies, LLC, a Nevada corporation (“BAT”) and each of the shareholders of
BAT listed on Section 1.1(a)(i)-(ii) (collectively, the “Shareholders” and
together with BAT and the Company, individually a “Party” and collectively, the
“Parties”).


WHEREAS: BAT is the originator and incubator of environmentally friendly
technologies useful in the areas of energetic materials, chemicals and chemical
processes, gasification, and the safe and novel destruction of biological and
other hazardous wastes;


WHEREAS: the Shareholders are interested in transferring all of the outstanding
common stock of BAT (the “BAT Stock”) to the Company;


WHEREAS: the Company is willing to undertake a common stock exchange with the
Shareholders; and


WHEREAS: the Company has agreed to use its best efforts to raise capital on
behalf of BAT and the Shareholders desire that the Company perform such services
for BAT.


NOW THEREFORE, in consideration of the mutual promises and the covenants and
promises hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


SECTION 1.        EXCHANGE OF BAT STOCK.


1.1           Exchange. On the terms and subject to the conditions set forth in
this Agreement, at the Closing (as defined below) the Shareholders will sell,
convey, transfer and assign to the Company, and the Company will accept from the
Shareholders all right, title and interest in and to the BAT Stock, which BAT
Stock are held as follows:


(i)                 850 shares of BAT Stock are held by BioEnergy System
Management, LLC., a corporation owned/controlled by Dr. Fortunato Villamagna.
(ii)                 850 shares of BAT Stock are held by Wimase Limited, a
corporation owned/controlled by David P. Taylor.
(iii) 300 Shares of BAT Stock are held by Energetic Systems Inc., LLC., a
corporation owned/controlled by Dr. Villamagna and David Taylor.


   1.2                      Due Diligence Review.  The Company shall have a
period of time commencing upon the Effective Date and ending at 5:00 P.M. ten
(10) business days thereafter to review such business, legal and accounting due
diligence matters, in such manner as the Company may deem necessary or
appropriate, associated with BAT and its affiliates, including, but not limited
to the adequacy of the valuation of BAT provided by Dr. Fortunato
Villamagna.  The Shareholders shall have an equal right of due diligence, as
pertaining to the Company.



--------------------------------------------------------------------------------


1.3         Closing Date. The closing (“Closing”) shall occur on or before May
__, 2009 and shall be on a date reasonably agreed upon by the parties hereto
after the conditions set forth in Section 6 below have been met or have been
waived in writing by the applicable party (the “Closing Date”).


1.4          Exchange Rate.  The exchange rate shall be 2,000 shares of common
stock of the Company, par value $.001 per share (the “Common Stock”), per each
share of BAT Stock, which equals 3,500,000 shares of Common Stock (the
“Shareholder Common Stock”).


1.5          Escrow.  At Closing, the Shareholder Common Stock shall be placed
into an escrow account for a period of eighteen (18) months, pursuant to an
escrow agreement to be reasonably agreed to by the Parties (the “Escrow
Agreement”).  The Escrow Agreement shall include a provision which provides for
a return to the Company of some or all Shareholder Common Stock in the event BAT
incurs any liability, lien, tax, compensation, or similar charge, related to any
period prior to the Closing Date. Furthermore, if a liability, lien, tax,
compensation, or similar charge, related to any period prior to the Closing
Date, is discovered after the termination of the Escrow Agreement, the Company
may place a direct lien on the aggregate shares of Shareholder Common Stock, pro
rata, which shall be of a value equal to such liability, lien, tax,
compensation, or similar charge.


1.6          Voting.   For a period of two (2) years from the Closing Date, the
voting rights pertaining to such Shareholder Common Stock (the “Voting Rights”)
shall be vested in Dr. Fortunato Villamagna.  In the event Dr. Villamagna is
unable or unwilling to exercise the Voting Rights, the Voting Rights shall
automatically be transferred to the Secretary of the Company, or to his or her
assignee.  The above shall be governed by a voting agreement to be reasonably
agreed to by the Parties (the “Voting Agreement”).


1.7          Discount.  The Shareholders are hereby granted the right to
purchase additional shares of Common Stock (which shall have the restrictions on
resale described in Section 2.1 below) under the following terms:


(a)                   For sixty (60) calendar days following the Closing Date
the additional shares may be purchased by the Shareholders at a price per share
equal to seventy percent (70%) of the average closing price of the Common Stock
for the previous five (5) business days; and


(b)                   For sixty (60) calendar days following the period covered
in Section 1.7(a) the additional shares may be purchased by the Shareholders at
a price per share equal to eighty percent (80%) of the average closing price of
the Common Stock for the previous five (5) business days.



--------------------------------------------------------------------------------


1.8          Dilution.  The Shareholder’s ownership interest in the Company
shall not be diluted by any action of the Board of Directors which a reasonable
person would find indicative of an action made without sound business judgment.




SECTION 2.        RESALE OF SHAREHOLDER COMMON STOCK.


2.1            Restrictions on Resale.  The Shareholder Common Stock shall be
restricted from trading for two (2) years following the Closing, as is the
Company’s practice in the issuance of Common Stock as consideration in a
transaction or as compensation for services performed.  Notwithstanding the
foregoing, the Shareholders may transfer the Shareholder Common Stock to: (a)
any of such Shareholder’s spouse or lineal descendants, heirs, executors or
legal representatives or trusts for the benefit of such Shareholder and (b) to
any Affiliate of such Shareholder, provided in each instance that such
transferee agrees in writing to be bound by all of the provisions of this
Agreement. Affiliate shall mean any person or entity, directly or indirectly
controlling, controlled by or under common control with such person or entity.


2.2           Rule 144.  The shares of Shareholder Common Stock may be resold in
the future (after two years) under Rule 144 (“Rule 144”) under the Securities
Act of 1933 (the “Securities Act”), subject to compliance with all of the
provisions of such Rule and the terms herein. Rule 144 provides that securities
may be resold after a one-year holding period from the date of payment subject
to compliance with such Rule. Among other things, an order to sell the
securities may only be placed after Form 144 has been mailed to the Securities
and Exchange Commission (the “Commission”), the securities must be sold to or
through a broker-dealer, the volume limitations must be met (i.e., the greater
of 1% of the outstanding shares or the average weekly trading volume for the
four weeks preceding the filing of Form 144) and there can be no solicitation of
any buy orders.


2.3      Registration Rights.


(a)       Piggyback Registration.


(i) Each time that the Company proposes to register any of its Common Stock
under the Securities Act, in connection with a proposed offer and sale of its
Common Stock, either for its own account or on behalf of any other security
holder (“Proposed Registration”), other than pursuant to a registration
statement on Form S-4, Form S-8 or any similar forms, the Company shall promptly
give written notice of such Proposed Registration to each of the Shareholders,
and shall offer to the Shareholders the right to request inclusion of the
Shareholder Common Stock, issued pursuant to the terms of the Agreement, in the
Proposed Registration.


(ii) The Shareholders shall have 30 days from the receipt of such notice to
deliver to the Company a written request specifying the number of shares of
Shareholder Common Stock that such Shareholder intends to sell in the Proposed
Registration, as well as information on Shareholder’s intended method of
disposition.



--------------------------------------------------------------------------------


(iii) If the offering is to be an underwritten offering, and a Shareholder
proposes to distribute its shares of Shareholder Common Stock through such
underwritten offering, such Shareholder agrees to enter into an underwriting
agreement with the underwriter or underwriters selected for such underwriting by
the Company. The Shareholders may withdraw their Shareholder Common Stock from
such offering at any time until the day prior to the Effective Date by written
notice to the Company and the managing underwriter.


Notwithstanding the foregoing, if the managing underwriter determines and
advises the Company in writing that the inclusion of the Shareholder Common
Stock in the underwritten public offering would interfere with the successful
marketing of such securities, the managing underwriter may exclude the
Shareholder Common Stock, on a pro rata basis, from the Proposed Registration.


(b)           Preparation and Filing. If and whenever the Company is under an
obligation pursuant to this Agreement to use its best efforts to affect the
registration of any shares of its Common Stock, the Company shall, as
expeditiously as practicable:


(i) prepare and file with the Commission a registration statement for such
securities, and use its best efforts to cause such registration statement to
become and remain effective; and


(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until the earlier
of (A) the sale of all Common Stock covered thereby or (B) three months after
the Effective Date of the registration statement, and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all Common Stock covered by such registration statement.




SECTION 3.        REPRESENTATIONS AND WARRANTIES.


3.1           BAT’s Representations and Warranties. BAT hereby represents and
warrants to the Company, all of which representations and warranties are true,
complete, and correct in all respects as of the Effective Date and will be as of
the Closing Date, as follows:


(a)           Organization and Qualification. BAT is a limited liability company
duly formed, validly existing and in good standing under the laws of Nevada. BAT
has all requisite power and authority to own those properties and conduct those
businesses presently owned or conducted by it, and is duly qualified to do
business as it is now being conducted and is in good standing as a foreign
corporation in each other jurisdiction where the property owned, leased or used
by it or the conduct of its business makes such qualification necessary, except
for those jurisdictions in which the adverse effects of all such failures by BAT
to be qualified, licensed or admitted and in good standing does not have a
material adverse effect on the condition of BAT. The copies of the certificate
of formation and operating agreement of BAT, which have been (or will be, at
least two days before the expiration of the due diligence review period
discussed in Section 1.2 above) delivered to the Company, are complete and
correct and are in full force and effect at the Effective Date.



--------------------------------------------------------------------------------


(b)           Authorization, No Restrictions, Consents or Approvals. BAT has
full power and authority to enter into and perform this Agreement. This
Agreement has been duly executed by BAT and constitutes the legal, valid,
binding and enforceable obligation of BAT and is enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to creditors rights and to general principles of equity.
The execution and delivery of this Agreement and the consummation by BAT of the
transactions contemplated herein, do not and will not on the Closing Date (i)
conflict with or violate any of the terms of the certificate of formation and
operating agreement of BAT or any applicable law relating to BAT, (ii) conflict
with, or result in a breach of any of the terms of, or result in the
acceleration of any indebtedness or obligations under, any agreement, obligation
or instrument by which BAT is bound or to which any property of BAT is subject,
or constitute a default thereunder, (other than such conflicts, violations or
breaches (A) which do not adversely affect the validity or enforceability of
this Agreement or  have a material adverse effect on the condition of BAT or (B)
as would occur solely as a result of the identity or the legal or regulatory
status of Company); (iii) result in the creation or imposition of any lien on
any of the assets of BAT, (iv) constitute an event permitting termination of any
agreement or instrument to which BAT is a party or by which any property or
asset of BAT is bound or affected, pursuant to the terms of such agreement or
instrument, or (v) conflict with, or result in or constitute a default under or
breach or violation of or grounds for termination of, any license, permit or
other governmental authorization to which BAT is a party or by which BAT may be
bound, or result in the violation by BAT of any laws to which it may be subject,
which would materially adversely affect the transactions contemplated herein. No
authorization, consent or approval of, notice to, or filing with, any public
body or governmental authority or any other person is necessary or required in
connection with the execution and delivery by BAT of this Agreement or the
performance by BAT of its obligations hereunder except (A) where the failure to
obtain any such consent, approval or action, to make any such filing or to give
any such notice could not reasonably be expected to adversely affect the ability
of the Shareholders and BAT to consummate the exchange contemplated hereinor to
perform their respective obligations hereunder, or to have a material adverse
effect on the condition of BAT or (B) those as would be required solely as a
result of the identity or the legal or regulatory status of Company.


(c)           Capitalization.  As of the Effective Date, BAT had 2,000 issued
and outstanding shares of BAT Stock.


(d)           Brokers’ Fees. BAT has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent, other than Michael King, with
respect to the transactions contemplated by this Agreement for which the Company
could become liable or obligated.


(e)           Assets. BAT has good and marketable title to the material assets
it holds (the “Assets”), free and clear of any lien, except for liens that
neither individually nor in the aggregate could reasonably be expected to have a
material adverse effect on the business or condition of BAT.  The Assets are not
subject to any Contracts (as defined on Schedule 3.1(e)) other than those listed
on Schedule 3.1 (e).



--------------------------------------------------------------------------------


(f)           Intellectual Property. BAT owns or possesses all right, title and
interest (or holds valid licenses) to use, whether or not registered, all
intellectual property listed on Schedule 3.1 (f) (the “Intellectual
Property”).  Schedule 3.1 (f) includes all United States, state and foreign
registrations or applications for registration thereof and all agreements
relating thereto. All actions reasonably necessary to maintain the registered
Intellectual Property have been taken by BAT. BAT is not required to pay any
royalty, license fee or similar compensation in connection with the current or
prior conduct of its business. The use by BAT of any of the Intellectual
Property does not violate the proprietary rights of any other person and no
claims have been asserted by any person with respect to the use of the
Intellectual Property by BAT. No person is infringing upon the Intellectual
Property. BAT has taken reasonable security measures to protect the secrecy,
confidentiality and value of the Intellectual Property.  The value of the
Intellectual Property is directly and inseparably linked with intellectual
property held by UTEC, Inc., a Nevada corporation ("UTEC").  The Assets include
the Intellectual Property.


(g)           Disclosure. No statement, representation or warranty by BAT in
this Agreement, including the Schedules hereto, contains any untrue statement of
material fact, or omits to state a material fact, necessary to make such
statements, representations or warranties not misleading.


(h)           Tax Matters.


(i)  BAT has filed all tax returns that it was required to file.  To the
knowledge of the Shareholders, all such tax returns were materially correct and
complete in all respects.  To the knowledge of the Shareholders, all taxes owed
by BAT have been paid.  BAT currently is not the beneficiary of any extension of
time within which to file any tax return.  No claim has ever been made by an
authority in a jurisdiction where BAT does not file tax returns that it is or
may be subject to taxation by that jurisdiction.


(ii)  To the knowledge of the Shareholders, BAT has withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, Shareholder, or other third
party.


(i)                          Litigation.  Schedule 3.1 (i) sets forth
information regarding any material litigation matters.  Other than as indicated
in Schedule 3.1 (i), the Shareholders have no knowledge that any action, suit,
proceeding, hearing, or investigation may be brought or threatened against BAT.


(j)           Employees.  To the knowledge of BAT no executive, key employee, or
group of employees has any plans to terminate employment. BAT is not a party to
or bound by any collective bargaining agreement, nor has any of them experienced
any strikes, grievances, claims of unfair labor practices, or other collective
bargaining disputes.  BAT has not committed any unfair labor practice.


  (k)           Environment, Health, and Safety.  BAT has complied with all
Environmental, Health, and Safety Laws, excepts for such failures to comply
which would not have a material adverse effect, individually or in the
aggregate, on the condition of BAT, and to the knowledge of the Shareholders no
action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against it alleging any failure so
to comply.


 (l)           Liabilities.                                All liabilities of
BAT that would be required to be disclosed on a financial statement prepared in
accordance with generally acceptable accounting principles are listed on
Schedule 3.1(l).




3.2                 The Shareholders’ Representations and Warranties.  Each of
the Shareholders represents and warrants, jointly and severally, to the Company,
all of which representations and warranties are true, complete, and correct in
all respects as of the Effective Date and will be as of the Closing Date, as
follows:


(a)               Authorization of Transaction.  Each Shareholder has full power
and authority to execute and deliver this Agreement and to perform the
obligations of such Shareholder hereunder.  This Agreement constitutes the valid
and legally binding obligation of the Shareholders, enforceable in accordance
with its terms and conditions.  The Shareholders, as solely pertaining to their
status as shareholders of BAT, need not give any notice to, make any filing
with, or obtain any authorization, consent or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement.


 (b)               Title. The Shareholders hold of record and own beneficially
the BAT Stock, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), taxes,
security interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands.  No Shareholder is a party to any option,
warrant, purchase right, or other contract or commitment that could require the
Shareholder to sell, transfer, or otherwise dispose of the BAT Stock.


(c)               Noncontravention.  Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which a Shareholder is subject, or conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which a Shareholder is a party or by which a
Shareholder is bound or to which any of the assets of a Shareholder is subject.


(d)                Brokers’ Fees.  No Shareholder has any liability or
obligation to pay any fees or commissions to any broker, finder, or agent, other
than Michael King, with respect to the transactions contemplated by this
Agreement for which the Company could become liable or obligated.



--------------------------------------------------------------------------------


                            (e)               Investment.  Each Shareholder:


                                          (i)  understands that the Shareholder
Common Stock has not been registered under the Securities Act, or under any
state securities laws, and are being offered and sold in reliance upon federal
and state exemptions for transactions not involving any public offering;


                                         (ii)  that there shall be imprinted on
the face of each certificate representing the Shareholder Common Stock the
following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”).  THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
WITH RESPECT TO SUCH SECURITIES, OR AN OPINION OF THE ISSUER’S COUNSEL TO THE
EFFECT THAT REGISTRATION IS NOT  REQUIRED UNDER THE ACT.”


                                         (iii) acknowledges that the Shareholder
Common Stock will be restricted from trading for a period of two (2) years from
the Effective Date, which restriction may be reduced in length at the sole
discretion of the Board of Directors of the Company;


                                         (iv)  understands the provisions of
Rule 144 permit limited resale of securities purchased in a private transaction,
subject to the satisfaction of certain conditions as set forth in the Rule;


                                         (v)  is acquiring the Shareholder
Common Stock solely for the account of such Shareholder for investment purposes,
and not with a view to the distribution thereof;


                                         (vi)  is a sophisticated investor with
knowledge and experience in business and financial matters;


                                         (vii)  has received information
concerning the Company and has had the opportunity to obtain additional
information as desired in order to evaluate the merits and the risks inherent in
acquiring and holding the Common Stock; and




                                         (viii)  is able to bear the economic
risk and lack of liquidity inherent in holding the Common Stock.
           
3.3           Company’s Representations and Warranties. The Company hereby
represents and warrants to the Shareholders, all of which representations and
warranties are true, complete, and correct in all respects as of the Effective
Date and will be as of the Closing Date, as follows:



--------------------------------------------------------------------------------


(a)           Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of Nevada. The
Company has all requisite power and authority to own those properties and
conduct those businesses presently owned or conducted by it, and is duly
qualified to do business as it is now being conducted and is in good standing as
a foreign corporation in each other jurisdiction where the property owned,
leased or used by it or the conduct of its business makes such qualification
necessary, except in any case where a failure so to qualify would not have a
material adverse effect on the Company. The copies of the articles of
incorporation, certificate of designation and bylaws of the Company, which have
been delivered to the Shareholders, are complete and correct and are in full
force and effect at the Effective Date.


(b)           Authorization; No Restrictions, Consents or Approvals. The Company
has full power and authority to enter into and perform this Agreement and all
corporate action necessary to authorize the execution and delivery of this
Agreement and the performance its obligations hereunder has been duly taken.
This Agreement has been duly executed by the Company and constitutes the legal,
valid, binding and enforceable obligation of the Company, enforceable against
the Company in accordance with its terms.


(c)           Disclosure. No statement by the Company in the documents described
in the receipt attached hereto, contains any untrue statement of a material
fact, or omits to state any material fact, necessary to make such statements, in
the light of the circumstances under which they were made, not misleading. The
Company knows of no material fact which specifically applies to the Company and
(so far as the Company can reasonably foresee) materially threatens the Company
or its business, which has not been disclosed in such documents, or disclosed to
the Shareholders.


(d)           No Broker. Other than Michael King, the Company has used no
broker, and knows of no broker, which may have a claim against BAT or any
Shareholder for brokerage of this transaction.


(e)           Intellectual Property. The Company hereby recognizes and accepts
that the value of the Intellectual Property is directly and inseparably linked
with intellectual property held by UTEC and the Company shall use reasonable
efforts to acquire such intellectual property, within a reasonable amount of
time, through the initiation and completion of a registered exchange offering
with the shareholders of UTEC.


SECTION 4.                                CAPITAL RAISE.


4.1           Finance Services. The Company hereby agrees to use its best
efforts to introduce potential investors (each, an “Investor”) to BAT and assist
in the negotiation of the terms of any resulting investment.  The Company hereby
acknowledges that BAT seeks financing of Five Million Dollars ($5,000,000).


4.2           Best Efforts.  The Company undertakes to use its best efforts to
find funding sources for BAT.  The Company shall also assist in bridging the
gap, if any, in operating cash required by BAT in the event such required
capital has not been raised from Investors.  Such assistance by the Company
shall be in any reasonable form as related to or required by the source from
which, and the process by which, such bridge financing is acquired, including
assisting in gaining approval for the borrowing of such funds.  Notwithstanding
the above, any such action taken by the Company shall require the approval of
the Board of Directors of the Company, such approval may be withheld for any
reason.



--------------------------------------------------------------------------------


SECTION 5.                                COVENANTS PRIOR TO CLOSING.


5.1           Conduct of Business. BAT and the Shareholders covenant that,
except as otherwise consented to in writing by the Company, from and after the
Effective Date until the Closing or the earlier termination of this Agreement,
BAT (i) will use reasonable efforts consistent with past practice to preserve
the Assets, (ii) shall not enter into any contract, lease, license, obligation,
indebtedness, commitment, purchase or sale relating to the Assets other than
Contracts in the ordinary course of business; (iii) shall not enter into or
assume any mortgage, pledge, conditional sale or other title retention
agreement, or permit any lien to be placed upon the Assets other than  in the
ordinary course of business; (iv) will keep its business and properties
substantially intact, including its present operations, physical facilities,
working conditions, and relationships with lessors, licensors, suppliers,
customers, and employees; and (v) will pay all salary and bonuses due to its
employees as of Closing.


5.2           Takeover Statutes; Inconsistent Actions.  If any “fair price,”
“moratorium,” “control share,” “business combination,” “stockholder protection”
or similar or other anti-takeover statute or regulation enacted under any state
or federal law shall become applicable to the transaction, the Company shall
grant such approvals and take all such actions as are within its authority so
that the Closing may occur as promptly as practicable on the terms contemplated
hereby and otherwise use its best efforts to eliminate the effects of such
statute or regulation on the transaction.  
 
SECTION 6.        CLOSING.


6.1           Conditions to the Company’s Obligations. The obligations of the
Company under this Agreement, (including, without limitation, the obligation to
consummate and affect the exchange of shares), shall be subject to satisfaction
of the following conditions, unless waived by the Company:


(a)           BAT and the Shareholders shall have performed, in all material
respects, all agreements, and satisfied in all material respects all conditions
on its part to be performed or satisfied hereunder at or prior to the Closing
Date.


(b)            All representations and warranties of BAT and the Shareholders
made herein shall have been true and correct in all material respects when made
(or will have been made true and correct by the Closing Date), shall have
continued to have been true and correct in all material respects at all times
subsequent thereto, and shall be true and correct in all material respects on
and as of the Closing Date as though made on, as of and with reference to such
Closing Date.



--------------------------------------------------------------------------------


(c)           There shall not have occurred any material adverse change with
respect to the Assets.


(d)           The Shareholders shall have executed and delivered to the Company
all documents necessary to transfer the BAT Stock to the Company, as
contemplated by this Agreement.


(e)           The Company shall have reasonably completed its due diligence
review.


6.2           Conditions to BAT’s and the Shareholders’ Obligations. The
obligations of BAT and the Shareholders under this Agreement, (including,
without limitation, the obligation to consummate and effect the equity exchange)
shall be subject to satisfaction of the following conditions, unless waived by
BAT and the Shareholders:


(a)            The Company shall have performed in all material respects all
agreements, and satisfied in all material respects all conditions on its part to
be performed or satisfied hereunder, at or prior to the Closing Date.


(b)           All of the representations and warranties of the Company herein
shall have been true and correct in all material respects when made, shall have
continued to have been true and correct in all material respects at all times
subsequent thereto, and shall be true and correct in all material respects on
and as of the Closing Date as though made on, as of, and with reference to such
Closing Date.


(c)           The Company shall have executed and delivered to the Shareholders
all documents necessary to transfer the Shareholder Common Stock to the
Shareholders, as contemplated by this Agreement.




(d)           BAT and the Shareholders have reasonably completed their due
diligence review.


6.3           Closing Documents.


(a)           At the Closing, BAT or a Shareholder shall deliver to the Company,
in form and substance reasonably satisfactory to the Company, all consents
required under the Contracts.  Furthermore, BAT or a Shareholder shall deliver
all documents necessary to (i) effect or evidence the sale, conveyance,
assignment and transfer to the Company of the BAT Stock, as contemplated hereby,
(ii) place the Company in full possession and enjoyment of the BAT Stock, as
contemplated hereby and (iii) govern and document all other rights and
obligations of the Parties contemplated herein.  The items listed in this
Section 6.3(a) shall include the following:


(A)           A certificate evidencing the BAT Stock registered in the name of
the Company.



--------------------------------------------------------------------------------


(B)           Copies of BAT’s operating agreement and resolutions adopted by its
Board of Directors, authorizing the execution and delivery of, and performance
of the obligations under, this Agreement.


(C)           A certified copy of BAT’s certificate of formation, including
amendments, if any, together with a certificate of good standing issued by the
Secretary of State of Nevada and dated not more than 20 business days prior to
the Closing Date.


(D)           The Escrow Agreement.


(E)           The Voting Agreement.


(b)           At the Closing, the Company shall deliver to the Shareholders, in
form and substance reasonably satisfactory to the Shareholders, all appropriate
documents to (i) effect or evidence the sale, conveyance, assignment and
transfer to the Shareholders of the Shareholder Common Stock, as contemplated
hereby, (ii) necessary to place the Shareholders in full possession and
enjoyment of the Shareholder Common Stock, as contemplated hereby and (iii)
govern and document all other rights and obligations of the Parties contemplated
herein.  The items listed in this Section 6.3(b) shall include the following:


(A)           Certificates evidencing the Shareholder Common Stock registered in
the name of the Shareholders.


(B)           The Escrow Agreement.


(C)           The Voting Agreement.




SECTION 7.                                POST-CLOSING CONVENANTS.


7.1           Autonomy. For a period of two (2) years from the Closing Date, the
Company shall maintain BAT as a separate entity, to the extent BAT remains a
financially viable going concern.


7.2           Employment. The Company, through its ownership of BAT, will cause
BAT to enter into an employment contract with Fortunato Villamagna for the
management of BAT in the form of Exhibit A.


7.3           Indemnity for Taxes.  From and after the Closing Date, the
Shareholders agree to indemnify and hold harmless the Company against Taxes
imposed on BAT with respect to taxable years or periods ending on or before the
Closing Date.  Payment of such indemnity shall be in accordance with an escrow
agreement to be reasonably agreed to by the Parties.  The Company shall
indemnify and hold harmless the Shareholders from and against any Taxes imposed
on BAT or the Company in respect of any taxable year or period that begins after
the Closing Date.



--------------------------------------------------------------------------------


7.4.                      Apportionment of Taxes.  (a) In order to apportion
appropriately any Taxes relating to any taxable year or period that begins prior
to Closing Date and ends after the Closing Date, the Parties shall, to the
extent permitted under applicable law, elect with the relevant Taxing authority
to treat for all purposes, the Closing Date as the last day of the taxable year
or period of BAT, and such period shall be treated as a short taxable year for
purposes of this Section 7.4.


(b)            In any case where applicable law does not permit BAT to treat the
Closing Date as the last day of the taxable year or period of BAT, with respect
to Taxes that are payable with respect to such period, the portion of any such
Tax that is allocable to the portion of such period ending on the Closing Date
shall be:


(i) in the case of Taxes that are either (A) based upon or related to income or
receipts, or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible) deemed equal
to the amount which would be payable if the taxable year or period ended on  the
Closing Date  (except that, solely for purposes of determining the marginal Tax
rate applicable to income or receipts during such period in a jurisdiction in
which such Tax rate depends upon the level of income or receipts, annualized
income or receipts may be taken into account, if appropriate, for an equitable
sharing of such Taxes); and


(ii) in the case of Taxes not described in subparagraph (i) above that are
imposed on a periodic basis and measured by the level of any item, deemed to be
the amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period) multiplied by a fraction the numerator of which is the number
of calendar days in the relevant period ending on the Closing Date  and the
denominator of which is the number of calendar days in the entire relevant
period.


7.5.           Contests.  (a) After the Closing Date, the Company shall, and
prior to the Closing Date, BAT shall, promptly notify the other Party in writing
of any written notice of a proposed assessment or claim in an audit or
administrative or judicial proceeding involving the other Party  which, if
determined adversely to the taxpayer, would be grounds for indemnification under
this Section 7; provided, however, that a failure to give such notice will not
affect the Shareholders’ or the Company’s right, as the case may be, to
indemnification hereunder, except to the extent, if any, that, but for such
failure, the other Party could have avoided or contested the Tax liability in
question.


(b)           In the case of an audit or administrative or judicial proceeding
that relates to any period ended on or before the Closing Date, provided that
within 30 days after the Shareholders receive the written notice from Company,
and prior to taking any action with respect to such audit or administrative or
judicial proceeding, the Shareholders acknowledges in writing the Shareholders’
liability under Section7.3(a) of this Agreement to hold the Company harmless
against the full amount of any adjustment which may be made as a result of such
audit or proceeding that relates to such period, except to the extent provided
otherwise in Section 7.5(c) below, The Shareholders shall have the right at the
Shareholders’ own expense to control the conduct of such audit or
proceeding.  The Company also may participate in any such audit or proceeding at
the Company’s expense and, if the Shareholders do not assume the defense of any
such audit or proceeding, the Company  may, without any effect to the Company’s
right to indemnification under this Section 7, defend the same in such manner as
it may deem appropriate, including, but not limited to, settling such audit or
proceeding after giving five days’ prior written notice to the Shareholders
setting forth the terms and conditions of such  settlement.



--------------------------------------------------------------------------------


(c)           With respect to a proposed adjustment for which both the
Shareholders (as evidenced by the Shareholders’ acknowledgment under this
Section 7.5) and the Company could be liable, or which involves an adjustment to
a period ended on or before the Closing Date or a change of accounting method or
other issue that recurs for any post Closing  period (whether or not the subject
of an audit or proceeding at such time), (i) each Party may participate in the
audit or proceeding, and (ii) the audit or proceeding shall be controlled by
that Party which would bear the burden of the greater portion of the sum of the
adjustment and any corresponding adjustments that may reasonably be anticipated
for future Tax periods.  The principle set forth in the preceding sentence shall
govern also for purposes of deciding any issue that must be decided jointly (in
particular, choice of judicial forum) in situations in which separate issues are
otherwise controlled hereunder by the Company and the Shareholders.




SECTION 8.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.



8.1           Survival of Representations and Warranties and Covenants. The
representations, warranties, covenants, and obligations of the Company, BAT and
the Shareholders set forth in this Agreement and in any certificate, agreement,
or instrument delivered in connection with the transactions contemplated hereby,
shall survive the Closing for a period of eighteen (18) months (the “Cut-off
Date”) after which time there shall be no liability in respect thereof on the
part of either Party or the Parties’ officers, directors, employees, agents and
Affiliates.


8.2           No Other Representations. Notwithstanding anything to the contrary
contained in this Agreement, it is the explicit intent of each Party that the
Company, the Shareholders and BAT are making no representation or warranty
whatsoever, express or implied, except those representations and warranties
contained in Section 3.  In particular, the Company, the Shareholders and BAT
make no representation or warranty with respect to any financial projection or
forecast relating to the condition of the Company or BAT.  With respect to any
projection or forecast delivered by or on behalf of the Company, BAT or the
Shareholders, it is hereby acknowledged that (a) there are uncertainties
inherent in attempting to make such projections and forecasts, (b) the Parties
are familiar with such uncertainties, (c) the Parties are  taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
such projections and forecasts and (d) their shall be no claim against any Party
with respect thereto.  None of the Company, BAT or the Shareholders are aware of
any facts or circumstances that would serve as a basis for a claim based upon a
breach of any representation and warranty contained in this Agreement, or breach
of any covenant or agreements to be performed at or prior to Closing.  A Party
shall be deemed to have waived in full any breach of any of  Shareholders’
representations, warranties, covenants and agreement of which such Party has
such awareness at the Closing.



--------------------------------------------------------------------------------


8.3           Indemnification by the Shareholders. In addition to and not in
limitation of any Shareholders’ indemnification obligations set forth elsewhere
in this Agreement (but subject to the Cut-off Date), the Shareholders jointly
shall, defend, indemnify, and hold harmless the Company and its affiliates and
its respective officers, directors, shareholders, agents and employees
(individually, a “Company Indemnitee” and collectively the “Company
Indemnitees”), from and against any and all claims, losses, deficiencies,
liabilities, obligations, damages, penalties, punitive damages, costs, and
expenses (including, without limitation, reasonable legal, accounting and
consulting fees), whether or not resulting from third party claims
(collectively, “Losses”), suffered by a Company Indemnitee, which arise out of
or result from:


(a)           any inaccuracy or misrepresentation in or breach of any of the
representations, warranties, covenants or agreements made by BAT or the
Shareholders in this Agreement or in any document, certificate or affidavit
delivered by BAT or the Shareholders pursuant to the provisions of this
Agreement;


(b)           any obligation, liability, debt or commitment of BAT which is
required to be disclosed herein but which is not disclosed, whether or not paid
by the Company; and


(c)           any other matter related to the use or ownership of the Assets
prior to the Closing (including, but not limited to, all acts, omissions and
conditions existing or occurring prior to the Closing for which any of the
Company Indemnitees is alleged to be liable pursuant to any successor or similar
theory of liability).


8.4           Indemnification by the Company. The Company shall defend,
indemnify and hold harmless, the Shareholders and their affiliates, agents,
employees, heirs, successors and assigns (the “Shareholder Indemnitees”) from
and against any and all Losses, suffered by the Shareholder Indemnitees, which
arise out of or result from:


(a)            any inaccuracy or misrepresentation in or breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in any document, certificate or affidavit delivered by the Company
pursuant to the provisions of this Agreement; or


(b)           any other matter related to the use or ownership of the Assets
subsequent to the Closing (including, but not limited to, all acts, omissions
and conditions occurring after the Closing).


8.5           Indemnification Payments. The indemnity payments, whether by the
Company or a Shareholder, to be made under this Agreement, shall initially be
made in immediately available funds, if any, and then through the return of the
Shareholder Common Stock or BAT Stock, as applicable, by the indemnifying
party.  The indemnifying Party is not required to use any other source as a
means of making any indemnity payments, but must account for any Shareholder
Common Stock or BAT Stock such Party has sold or transferred.

 
 

--------------------------------------------------------------------------------

 





8.6            Procedure for Third Party Claims.


(a)          Notice to the indemnifying Party shall be given promptly after
receipt by a Shareholder Indemnitee or a Company Indemnitee of actual knowledge
of the commencement of any action or the assertion of any claim that will likely
result in a claim by it for indemnity pursuant to this Agreement. Such notice
shall set forth in reasonable detail the nature of such action or claim to the
extent known, and include copies of any written correspondence or pleadings from
the party asserting such claim or initiating such action. The indemnified party
shall be entitled, at its own expense, to assume or participate in the defense
of such action or claim. If the indemnifying party assumes the defense of such
action or claim, it shall be conducted by counsel chosen by such party and
approved by the party seeking indemnification, which approval shall not be
unreasonably withheld.


(b)          For actions where the indemnifying party does not exercise its
right to assume the defense, the party seeking indemnification shall assume and
control the defense of and contest such action with counsel chosen by it and
approved by the indemnifying party, which approval shall not be unreasonably
withheld. The indemnifying party shall be entitled to participate in the defense
of such action, the cost of such participation to be at its own expense. The
indemnifying party shall pay the reasonable attorneys’ fees and expenses of the
party seeking indemnification to the extent that such fees and expenses relate
to claims as to which indemnification is payable under Sections 8.2 or 8.3, as
such expenses are incurred.


(c)          Both the indemnifying party and the indemnified party shall
cooperate fully with one another in connection with the defense, compromise, or
settlement of any such claim or action, including, without limitation, by making
available to the other all pertinent information and witnesses within its
control.


(d)          No indemnified party shall have the right to settle any action
brought against it without the consent of the indemnifying party. The
indemnifying party shall have the right to settle any action brought against an
indemnified party as long as the indemnified party has been delivered a complete
release as a condition of the settlement.


8.7           Remedies Cumulative. The remedies provided for herein shall be
cumulative and shall not preclude assertion by any party of any other rights or
the seeking of any other remedies against any other party.


8.8           Successors. The merger, consolidation, liquidation, dissolution or
winding up of, or any similar transaction with respect to the Parties hereto,
shall not affect in any manner the obligations of the Parties pursuant to this
Section 8 or any other term or provision of this Agreement, and the parties
covenant and agree to make adequate provision for their liabilities and
obligations hereunder in the event of any such transaction.

 
 

--------------------------------------------------------------------------------

 



SECTION 9.        GENERAL PROVISIONS.


9.1           Documentary Taxes. A party is responsible for payment of
documentary or other taxes, arising from the issuance of any capital stock by
such party.


9.2           No Third Party Beneficiaries. Nothing in this Agreement shall it
be construed, to confer any rights or benefits upon any person (including, but
not limited to, any employee or former employee of BAT) other than the parties
hereto, and solely to the extent provided in Section 8, the Shareholder
Indemnitees and the Company Indemnitees, and no other person, shall have any
rights or remedies hereunder.


9.3           Specific Performance. All of the parties acknowledges and agrees
that the other parties could be damaged irreparably if any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, it is hereby agreed that a Party may be
entitled, without the necessity of pleading or proving irreparable harm or lack
of an adequate remedy at law or posting any bond or other security, to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof. Any such claim for specific performance shall be brought and
determined in the appropriate federal or state court, in the State of New York
and in no other forum. The parties hereby irrevocably submit to the jurisdiction
of any such New York state court or federal court in New York, New York, in
connection with such claim for a specific performance.


9.4           Severability. If any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.


9.5           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.


9.6           Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors, heirs
and permitted assigns.


9.7           Notices. Any notice, report, demand, waiver, consent or other
communication given by a Party under this Agreement shall be in writing, may be
given by a Party or its legal counsel, and shall deemed to be duly given upon
delivery by Federal Express or similar overnight courier service which provides
evidence of delivery, or when delivered by facsimile transmission if a copy
thereof is also delivered in person or by overnight courier. Notices of address
change shall be effective only upon receipt notwithstanding the provisions of
the foregoing sentence.

 
 

--------------------------------------------------------------------------------

 



Notice to the Shareholders:


____________________________


With a copy to:
Santoro, Driggs, Walch, Kearney, Holley & Thompson
 
400 South Fourth Street
 
Las Vegas, Nevada 89101
 
Facsimile:                                (702) 791-1912
 
Attention:                                Michael E. Kearney, Esq.
 


Notice to the Company shall be sufficient if given to:


Tree Top Industries, Inc.
511 Sixth Avenue
Suite 800
New York, New York 10011
Attention:  David Reichman


With a copy to:
Nannarone & McMurdo, LLP
501 Madison Avenue, Suite 501
New York, NY 10022
Facsimile:  (646) 390-7090
Attention:  Matthew McMurdo, Esq.


9.8           Oral Evidence. This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.


9.9           Governing Law. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
New York without regard to choice of law considerations.


9.10           Public Announcements.  At all times at or before the Closing, the
Shareholders, BAT and the Company will not issue or make any reports, statements
or releases to the public with respect to this Agreement or the transactions
contemplated hereby without the consent of the other, which consent shall not be
unreasonably withheld.  If either Party is unable to obtain the approval of its
public report, statement or release from the other Party and such report,
statement or release is, in the opinion of legal counsel to such Party, required
by Law in order to discharge such Party’s disclosure obligations, then such
Party may make or issue the legally required report, statement or release and
promptly furnish the other Party with a copy thereof.



--------------------------------------------------------------------------------


9.11           Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in New York, New York (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof.


9.12 Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
the Shareholders.  No waiver by any party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed under seal as of the date first above written.




Tree Top Industries, Inc.






-----------------------------------
By:




BioEnergy Applied Technologies, LLC.




---------------------------------------
By:






SHAREHOLDERS


BioEnergy System Management, LLC




_________________________________
By:  Dr Fortunato Villamagna, President


Wimase Limited




_________________________________
By:  David P. Taylor, President


Energetic Systems Inc., LLC




_________________________________
By:  David P. Taylor, Managing Member



















 
 

--------------------------------------------------------------------------------

 



 


SCHEDULE 3.1(e)
---------------


CONTRACTS RELATED TO THE ASSETS OF BAT
-----------------------------


“Contracts” means all contracts, agreements and other arrangements whether
written or oral, to which BAT is a party as to which the breach,
non-performance, failure to renew, or cancellation could have a material adverse
effect on the Assets.

















































 
 

--------------------------------------------------------------------------------

 



 














SCHEDULE 3.1(f)
---------------


INTELLECTUAL PROPERTY OF BAT
-----------------------------------------
















































































SCHEDULE 3.1(i)
---------------


LITIGATION OF BAT
--------------------------------------------------





 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.1(l)
----------------


LIABILITIES OF BAT





 
 

--------------------------------------------------------------------------------

 
